FILED
                              NOT FOR PUBLICATION                           MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALEYDA YANETH BARRIENTOS-                        No. 10-70281
SORTO; OSCAR SAMUEL
BARRIENTOS-SORTO,                                Agency Nos. A094-789-716
                                                             A094-789-717
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN and BYBEE, Circuit Judges.

       Aleyda Barrientos-Sorto and Oscar Barrientos-Sorto, natives and citizens of

El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”)



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Petitioners contend they suffered past persecution and have a well-founded

fear of future persecution by gangs in El Salvador. Substantial evidence supports

the agency’s finding that they failed to show past persecution or a well-founded

fear of future persecution on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992); Parussimova v. Mukasey, 555

F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, petitioners’ asylum claims fail.




                                         2                                       10-70281
        Because petitioners failed to meet the lower burden of proof for asylum,

their claims for withholding of removal necessarily fail. See Zehatye, 453 F.3d at

1190.

        Finally, substantial evidence supports the BIA’s determination that

petitioners are not entitled to CAT relief because they failed to demonstrate it is

more likely than not that they will be tortured by or with the acquiescence of the El

Salvadorean government if they return to El Salvador. See Silaya v. Mukasey, 524

F.3d 1066, 1073 (9th Cir. 2008).

        PETITION FOR REVIEW DENIED.




                                           3                                    10-70281